Citation Nr: 1542878	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-09 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral foot disability.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to February 1973, and from January 1975 to March 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his substantive appeal, the Veteran requested a Board hearing.  He withdrew his request for a hearing in an August 2014 written communication.

The Board notes that in April 2013, the Veteran submitted a VA Form 21-22a appointing an attorney to represent him.  However, an accreditation search revealed that the attorney has not been accredited to represent claimants before VA.  See 38 C.F.R. § 14.629 (2014).  In August 2015, the Veteran was sent correspondence informing him that he had 30 days to appoint new representation.  To date, he has not responded.  Consequently, he is without representation in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  Initially, a review of the record reveals that a VA examination has not been provided despite evidence of in-service complaints of foot trouble and post-service treatment.  Moreover, the Veteran has argued that he permanently damaged his feet during a 20-mile forced hike during basic training.  Given that the Veteran has presented evidence of current disability which may have been incurred in or aggravated during service, an examination is required.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board further notes that in July 2013, the Veteran submitted an authorization and consent form for medical records from the Hanger Clinic, which he specified were pertinent to his foot problems.  A review of the claims file reveals that VA has not yet attempted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private treatment records, to include records from the Hanger Clinic identified in the Authorization and Consent to Release Information form dated July 29, 2013.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records from January 2011 to the present.

3.  Then, have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his bilateral foot disability.  The examiner is requested to review all pertinent records associated with the record, including lay statements.

The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that a bilateral foot disability had its clinical onset during service, was permanently aggravated during service, or is otherwise related to an event or incident of that service, to include the Veteran's report of a 20-mile forced march during basic training.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


